       Case 2:05-cr-00044-GMN-RJJ Document 173 Filed 10/14/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                           UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:05-cr-00044-GMN-RJJ
10
                  Plaintiff,                      First Stipulation to Continue
11
                                                  Revocation Hearing
           v.
12
     Christopher Valdez,
13
                  Defendant.
14
15
16         Christopher Valdez’s revocation hearing is currently set for October 21,

17   2020. Defense counsel was recently assigned to represent Mr. Valdez and
18   requires additional time to prepare. Additionally, defense counsel has inquired
19   about the status of the examination of Mr. Valdez’s cell phone, which was seized.
20   Mr. Valdez is in custody and does not object to the continuance. This Court
21   should therefore find that good cause exists to continue the revocation hearing for
22   at least 14 days.
23
24
25
26
      Case 2:05-cr-00044-GMN-RJJ Document 173 Filed 10/14/20 Page 2 of 3




 1        DATED: October 13, 2020.
 2
     Rene L. Valladares                  Nicholas A. Trutanich
 3   Federal Public Defender             United States Attorney

 4     /s/ Erin Gettel                     /s/ Brett Ruff
     By_____________________________     By_____________________________
 5
     Erin Gettel                         Brett Ruff
 6   Assistant Federal Public Defender   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         2
       Case 2:05-cr-00044-GMN-RJJ Document 173 Filed 10/14/20 Page 3 of 3




 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                     Case No. 2:05-cr-00044-GMN-RJJ
 5
                  Plaintiff,                       Order Granting First Stipulation
 6
                                                   to Continue Revocation Hearing
 7         v.

 8   Christopher Valdez,
 9                Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to continue the revocation hearing for at least 14 days.
14         IT IS THEREFORE ORDERED that the revocation hearing currently
15   scheduled for October 21, 2020, at 9:00 a.m. is vacated and continued to
16   November 18, 2021, at 12:00 p.m. in Courtroom 7D before Judge Gloria M.
17   Navarro.
18         DATED: October ____,
                           14 2020.

19
20
                                            Gloria M. Navarro
21                                          United States District Judge
22
23
24
25
26
                                               3
